Citation Nr: 9912258	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-17 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (ARH) Insurance 
under 38 U.S.C.A. § 1922(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946, from September 1946 to February 1947, and from 
July 1947 to July 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1996 
administrative decision of a Regional Office and Insurance 
Center (IC) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim, made on behalf of the veteran, 
who died in November 1995, for Service Disabled Veterans' 
(RH) Insurance under 38 U.S.C.A. § 1922(b).  The appellant 
filed a timely notice of disagreement, commencing this 
appeal.  


REMAND

One of the important questions that must be resolved in this 
case is whether a guardian was appointed prior to the 
veteran's death in November 1995.  Brief handwritten notes in 
the file indicate the IC determined that a VA-Form 555, 
Certificate of Legal Capacity to Receive and Disburse 
Benefits, which was completed in November 1992, constituted 
the appointment of a guardian.  However, the form in question 
designates a "spouse payee," while leaving the block for 
appointing a "guardian" blank.

The statement of the case includes no citation to legal 
authority recognizing a "spouse payee" as a "guardian," as 
that term is used in 38 U.S.C.A. § 1922 (West 1991 &  Supp. 
1998).   

The purpose of a statement of the case is to assure that an 
appellant is provided adequate notice of the basis of the 
decision being appealed.  Under the provisions of 



38 U.S.C.A. § 7105 (West 1991), the statement of the case 
must include, "A citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affect the 
agency's decision."  Because the statement of the case 
issued on March 3, 
1997, included no such citation or discussion with regard to 
the authority for recognizing a "spouse payee" as a 
"guardian," the statement of the case does not meet the 
basic requirements of 38 U.S.C.A. § 7105.

Accordingly, this case must be remanded in order to assure 
that the appellant is provided with notice of the basis of 
the IC's decision.  The IC must undertake the following 
actions:

The IC must furnish the appellant with a statement of the 
case that meets the requirements of 38 U.S.C.A. § 7105(d).  
The statement of the case must include citations to pertinent 
laws and regulations and discuss how such laws and 
regulations affect the agency's decision to interpret the 
designation of a spouse payee as an appointment of a 
guardian. After the statement of the case is issued, the IC 
be give the appellant and the representative an opportunity 
to respond, before the case is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________
G. H. SHUFELT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
               
